Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 -2, 8-11, 17 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rijpkema (US 2009/0059910) in view of Collombet (US 2014/0330429 A1).
As to claim 1, Rijpkema teaches a method for executing a shader program in a single instruction multiple data manner, the shader program having divergent control flow, the method comprising:
a first set of one or more work-items is slated to execute in a first control flow path and additional work-items are slated to execute in a second control flow path different from the first control flow path (the integrated circuit provides for programmable paths for respective data streams, so that each data item that is transmitted through the on-chip network for a data stream is transmitted along the programmed path for that data stream. According to the invention a scheduling circuit is provided for servicing a request for adding an additional data stream to a plurality of original data streams after transmission of the original data streams has started, paragraphs [8]-[10]; claim 1):
in response to the detecting, storing one or more task list entries corresponding to the first set of one or more work-items into one or more task lists for the first control flow path (In operation data processing circuits 10 produce data streams and supply these data streams to their corresponding network interfaces 14. The network interfaces 14 forms a series of network data items from the data streams and feed these data items to the router circuits, paragraph [24]; transmit each data item from each respective data stream along the respective path programmed for that respective data stream; the original data streams occupy the connections in the paths in a periodically repeating pattern of slots, paragraphs [8]-[12]; In operation router circuit 120 operates in successive transmission cycles. In each transmission cycle each buffer memory 20 receives and stores a data item (if any) from a respective port. In the next transmission cycle each multiplexing circuit 22 outputs to its associated output a data item that was stored into a respective selected one of the buffer memories 20 in the previous transmission cycle, paragraphs [26]-[30];[34]);
selecting, from the one or more task lists for the first control path, a plurality of task list entries for execution as a second wavefront (so that each data item that is transmitted through the on-chip network for a data stream is transmitted along the programmed path for that data stream, paragraph [12]), wherein the identified task list entries include one or more tasks from the first wavefront and one or more entries from an additional wavefront (in operation data processing circuits 10 produce data streams and supply these data streams to their corresponding network interfaces 14. The network interfaces 14 forms a series of network data items from the data streams and feed these data items to the router circuits, paragraph [24];[38]; scheduling circuit is arranged to select a combination of paths for the original data streams and the new data stream from selectable combinations that are defined by the arrangement of the scheduling circuit, the selectable combinations including no combinations wherein the rerouted path for the at least one of the original data streams is shorter than  and
scheduling the second wavefront for execution (scheduling circuit is arranged to select a combination of paths for the original data streams and the new data stream from selectable combinations that are defined by the arrangement of the scheduling circuit, the selectable combinations including no combinations wherein the rerouted path for the at least one of the original data streams is shorter than the initial path for the at least one of the original data streams, claims 4-6).
Rijpkema does not explicitly teach detecting entry of a first wavefront of the shader program into a divergent section, wherein, in the divergent section, a first set of one or more work-items is slated to execute; in response to the detecting, storing one or more task list entries corresponding to the first set of one or more work-items into one or more task lists for the first control flow path. However, Rahul teaches detecting entry of a first wavefront of the shader program into a divergent section, wherein, in the divergent section, a first set of one or more work-items is slated to execute (each transported item being marked with a unique item identifier including unique item identification data of the item, the collector device including a sensor operable to detect that a batch of N items has been formed and deliver a corresponding batch signal to a controller… said collector device is further operable to deliver a batch of N collected items to a packaging device connected to the controller claim 1); in response to the detecting, storing one or more task list entries corresponding to the first set of one or more work-items into one or more task lists for the first control flow (the controller is operable to extract each unique item identification data from a received first reader signal, in accordance with an ordering corresponding to said given disposition of the items and given position; the controller is operable to sequentially store in a memory connected to the controller, to form a list of unique item identification data, each unique item identification data extracted from a first reader signal according to said ordering and position, col. 6, line 36 – col. 7, line 30).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of detecting entry of a first wavefront of the shader program into a divergent section, wherein, in the divergent section, a first set of one or more work-items is slated to execute; in response to the detecting, storing one or more task list entries corresponding to the first set of one or more work-items into one or more task lists for the first control flow path of Rahul into Rijpkema to allows reducing processing load while ensuring high reliability.
As to claim 10, it is rejected for the same reason as claim 1. In addition, Rijpkema teaches:
a command processor (circuits (e.g. digital signal processor circuits, paragraphs [20]-[24]);
a processing unit configured to execute a shaker program having divergent control flow (FIG. 4 shows a flow-chart of the operation of scheduling circuit 16 to handle a request to set up a connection for a real time stream for an indefinite number of network periods, paragraph []; Typically, the original data streams occupy the connections in 

As to claim 19, it is rejected for the same reason as claim 1 above.

As to claims 8, Rijpkema teaches each task list is associated with a different segment of a shader program (wherein the rerouted path may be shorter than the initial path, the slots in which data items are transmitted along the rerouted path are also changed with respect to the initial path, paragraph [12]; In operation router circuit 120 operates in successive transmission cycles. In each transmission cycle each buffer memory 20 receives and stores a data item (if any) from a respective port 24a-d. In the next transmission cycle each multiplexing circuit 22 outputs to its associated output a data item that was stored into a respective selected one of the buffer memories 20 in the previous transmission cycle. Selection of the buffer memory 20 by multiplexing circuits 22 is controlled by routing information in the data items in the buffer memories, paragraphs [26]-[28].

As to claims 9 and 18, McDermott teaches wherein scheduling the plurality of work items second wavefront comprises:
determining that the one of the one or more task lists includes a plurality of tasks for the segment of the shader program associated with the task list (each data item predetermined number of control bits at a predetermined location to indicate the port 24a-d to which the data item should be transmitted and the multiplexing circuits 22 are designed to respond to these control bits accordingly. Preferably, the multiplexing circuits 22 are also arranged to update the data items so that the control bits for a next router circuit 120 are moved to the predetermined location in the data item that is used by the next router circuit 120. The control bits are typically inserted in the data item by network interfaces, paragraph [28]); and
scheduling at least some of the plurality of tasks for execution as a wavefront (each data item contains a predetermined number of control bits at a predetermined location to indicate the port 24a-d to which the data item should be transmitted and the multiplexing circuits 22 are designed to respond to these control bits accordingly. Preferably, the multiplexing circuits 22 are also arranged to update the data items so that the control bits for a next router circuit 120 are moved to the predetermined location in the data item that is used by the next router circuit 120. The control bits are typically inserted in the data item by network interfaces, paragraph [28]).
As to claims 2, 11 and 20, Rahul teaches exiting the shader program at the divergent section (structured control flow is a control flow sequence with a single entry and a single exit, such as an if-then-else control flow block, col. 21, lines 16-34).

.

Claims 3, 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rijpkema (US 2009/0059910) in view of Collombet (US 2014/0330429 A1)further in view of Devon (US 2003/0200427 A1).
As to claims 3 and 12, Rijpkema and Collombet do not explicitly teach detecting entry of the shader program into the divergent section comprises detecting execution of a function pointer call by the shader program. However, Devon teaches detecting entry of the shader program into the divergent section comprises detecting execution of a function pointer call by the shader program (In step S603, it is determined if a plug-in module has been detected. If not, flow proceeds to return in step S615. If a plug-in module has been detected, flow passes to step S604 in which the detected plug-in module, such as job acct plug-in module 65, is loaded into memory, such as RAM 17. Next, in step S605, plug-in information function 82 obtains information function pointer 103 from job acct plug-in module 65. Plug-in information function 82 then uses the information function pointer 103 in step S606 to call get information function 107 in order to receive information and dialog property sheet attributes 110 from resources portion 100 of job acct plug-in module, paragraphs [67-72]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of detecting entry of the shader program into the divergent section comprises detecting execution of a function pointer call by the shader  Collombet to allow dynamically accesses the functionality of each detected driver plug-in module.

As to claims 4 and 13, Devon teaches detecting entry of the shader program into the divergent section comprises detecting a return from a function call (plug-in search function 81 searches the registry for the presence of plug-in modules corresponding to printer… The information pointer is accessed by the device driver module to initiate the information function call which returns to the device driver module a resource pointer corresponding to the resource information of the resource portion, paragraphs [67]-[72]).

Allowable Subject Matter
Claims 5- 7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195